UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7585



EDWARD JASON ROBINSON,

                                             Petitioner - Appellant,

          versus


W. F. DALIUS, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-02-510-5-BO)


Submitted:   January 16, 2003             Decided:   January 24, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Jason Robinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward   Jason   Robinson,   a        federal   prisoner,    appeals   the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2241 (2000).     We have reviewed the record and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district   court.     See   Robinson       v.   Dalius,   No.   CA-02-510-5-BO

(E.D.N.C. filed Aug. 7, 2002, entered Aug. 9, 2002).              We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                     AFFIRMED




                                       2